UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 24, 2012 (September 14, 2012) AMERICAN CAMPUS COMMUNITIES, INC. AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. (Exact name of Registrant as specified in its Charter) Maryland Maryland 001-32265 333-181102-01 76-0753089 56-2473181 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 12700 Hill Country Boulevard, Suite T-200 Austin, TX 78738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 732-1000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets Explanatory Note On September 19, 2012, American Campus Communities, Inc. and American Campus Communities Operating Partnership, L.P. (collectively referred to as the “Company”, “we”, “our”, and “us”) filed a current report on Form 8-K (the “Initial Report”) disclosing our September 14, 2012 acquisition of 15 student housing properties with 6,579 beds for a purchase price of $627.0 million (hereinafter referred to as the “Campus Acquisitions Portfolio”).Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, we hereby amend the Initial Report to provide (i) Item 9.01(a), audited statement of revenues and certain expenses for the properties acquired in this transaction, and (ii) Item 9.01(b), unaudited pro forma financial information on this acquisition and other transactions we completed through the date of this filing. Page Item 9.01Financial Statements and Exhibits (a) Financial Statements under Rule 3-14 of Regulation S-X Report of Independent Registered Public Accounting Firm 1 Combined Statement of Revenues and Certain Expenses for the six months ended June 30, 2012 (unaudited) and for the year ended December 31, 2011 2 Notes to Combined Statement of Revenues and Certain Expenses 3 (b) Unaudited Pro Forma Condensed Consolidated Information American Campus Communities, Inc. and Subsidiaries Pro Forma Condensed Consolidated Financial Statements 6 Pro Forma Condensed Consolidated Balance Sheet as of June 30, 2012 7 Pro Forma Condensed Consolidated Statement of Operations for the Year Ended December 31, 2011 8 Pro Forma Condensed Consolidated Statement of Operations for the Six Months Ended June 30, 2012 9 Notes to Pro Forma Condensed Consolidated Financial Statements 10 American Campus Communities Operating Partnership, L.P. and Subsidiaries Pro Forma Condensed Consolidated Financial Statements 13 Pro Forma Condensed Consolidated Balance Sheet as of June 30, 2012 14 Pro Forma Condensed Consolidated Statement of Operations for the Year Ended December 31, 2011 15 Pro Forma Condensed Consolidated Statement of Operations for the Six Months Ended June 30, 2012 16 Notes to Pro Forma Condensed Consolidated Financial Statements 17 (c) Exhibits The Exhibit to this Report is listed on the Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 24, 2012 AMERICAN CAMPUS COMMUNITIES, INC. By: /s/ Jonathan A. Graf Jonathan A. Graf Executive Vice President, Chief Financial Officer, Secretary and Treasurer AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. By: American Campus Communities Holdings LLC, its general partner By: American Campus Communities, Inc., its sole member By: /s/ Jonathan A. Graf Jonathan A. Graf Executive Vice President, Chief Financial Officer, Secretary and Treasurer EXHIBIT INDEX Exhibit No. Description of Document Consent of McGladrey LLP, Independent Auditors. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders American Campus Communities, Inc. To the Partners American Campus Communities Operating Partnership, L.P. We have audited the accompanying combined Statement of Revenues and Certain Expenses of Campus Acquisitions Holdings, (the “Company”) for the year ended December 31, 2011 (the “Historical Summary”).This Historical Summary is the responsibility of the Company’s management.Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall Historical Summary presentation.We believe that our audit provides a reasonable basis for our opinion. The accompanying Historical Summary was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission as described in Note 2 and is not intended to be a complete presentation of the Company’s revenues and expenses. In our opinion, the Historical Summary referred to above presents fairly, in all material respects, the revenues and certain expenses of the Company for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ McGladrey LLP Chicago, Illinois October 24, 2012 1 Campus Acquisitions Portfolio Combined Statement of Revenues and Certain Expenses (dollars in thousands) Six Months Ended June 30, 2012 (unaudited) Year Ended December 31, 2011 Revenues: Rental revenues $ $ Other income Total revenues Certain expenses: Rental property operating and maintenance Real estate and property taxes General and administrative Total certain expenses Revenues in excess of certain expenses $ $ See accompanying notes to combined statement of revenues and certain expenses 2 Campus Acquisitions Portfolio Notes to Combined Statement of Revenues and Certain Expenses 1. Description of Real Estate On September 14, 2012, American Campus Communities, Inc., through its consolidated operating partnership, American Campus Communities Operating Partnership, L.P. (collectively referred to as the “Company”, “we”, “our”, and “us”), acquired the 15-property Campus Acquisitions Portfolio for a purchase price of $627.0, which consisted of the assumption of approximately $231.1 million of outstanding mortgage debt, the issuance of approximately $15.0 million in the form of units of common limited partnership interest in American Campus Communities Operating Partnership LP (the “Operating Partnership”) and approximately $380.9 million in cash, excluding transaction costs and prorations. The accompanying combined statement of revenues and certain expenses include the combined operations for the entire 15-property Campus Acquisitions Portfolio containing 6,579 (unaudited) beds.The Campus Acquisitions Portfolio consists of the following properties: Units Beds Property Primary University Served (unaudited) 309 Green University of Illinois Lofts 54 University of Illinois 43 Campustown Rentals University of Illinois Chauncey Square Purdue University Vintage West Campus The University of Texas at Austin 62 Texan West Campus The University of Texas at Austin 62 The Castilian The University of Texas at Austin Bishops Square Texas State University Union Baylor University 54 922 Place Arizona State University Campustown Iowa State University River Mill University of Georgia Garnet River Walk University of South Carolina Landmark University of Michigan Icon Plaza University of Southern California 56 Total 2. Basis of Presentation The accompanying combined statement of revenues and certain expenses for the six months ended June 30, 2012 and for the year ended December 31, 2011 were prepared for the purpose of complying with the provisions of Article 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC.The statement of revenues and certain expenses are not intended to be a complete presentation of the actual operations of the properties for the periods presented, as certain expenses which may not be comparable to the expenses to be incurred in the proposed future operations of the Campus Acquisitions Portfolio have been excluded.Expenses excluded consist of interest expense, depreciation, amortization, sales and marketing expenses related to properties under development and certain corporate expenses not directly related to the future operations of the Campus Acquisitions Portfolio. The statement of revenues and certain expenses and notes thereto for the six months ended June 30, 2012 included in this report are unaudited.In the opinion of management, all adjustments necessary for a fair presentation of such statement of revenues and certain expenses have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a full year. 3 Campus Acquisitions Portfolio Notes to Combined Statement of Revenues and Certain Expenses 3.Summary of Significant Accounting Policies Principles of Combination Due to our purchase of the Campus Acquisitions Portfolio in a single transaction and common management of the Campus Acquisitions Portfolio, we view it on a combined basis.The combined financial statements include selected accounts of the Campus Acquisitions Portfolio described in Note 2.All significant intercompany accounts and transactions have been eliminated in the combined statement of revenues and certain expenses. Rental Revenue Recognition Rental revenue attributable to student leases is recognized monthly, as earned, on the accrual basis, which is not materially different than on a straight-line basis.All leases related to the student housing properties have been classified as operating leases and generally are for a term of one year or less. Rental revenue attributable to retail leases, which are classified as operating leases, is recognized on a straight-line basis over the life of the lease. Other income includes food and beverage provided to students on certain campuses, parking, summer camps and tenant recoveries for reimbursements of real estate and other operating expenses and, is recognized as revenue in the period the expenses were incurred. Use of Estimates The preparation of the combined statement of revenues and certain expenses in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the combined statement of revenues and certain expenses and accompanying notes.Actual results could differ from those estimates. 4.Minimum Future Lease Rentals The minimum future cash rents receivable under non-cancelable retail operating leases in excess of one year at December 31, 2011 in each of the next five years and thereafter are approximately: in thousands $ Thereafter Total $ The retail leases generally require reimbursement of the tenant’s proportional share of common area, real estate taxes, and other operating expenses, which are not included in the minimum future rents above. 5.Commitments and Contingencies In the normal course of business, the Campus Acquisitions Portfolio is subject to claims, lawsuits, and legal proceedings.While it is not possible to ascertain the ultimate outcome of such matters, in management’s opinion, the liabilities, if any, in excess of the amounts provided or covered by insurance, will not have a material adverse effect on the results of operations of the Campus Acquisitions Portfolio or the Company. 4 Campus Acquisitions Portfolio Notes to Combined Statement of Revenues and Certain Expenses 6.Related Party Transactions Rental property operating and maintenance expense includes both reimbursed payroll and property management fees paid to affiliates of Campus Acquisition Holdings. Reimbursed payroll and management fees are approximately $0.2 million and $1.4 million, respectively, for the year ended December 31, 2011. Management fees range from 3 percent to 5 percent of rental revenues. 7.Subsequent Events The Company has evaluated subsequent events related to the Campus Acquisitions Portfolio for recognition or disclosure through October 24, 2012, the date on which the combined statement of revenues and certain expenses was available to be issued and determined that there are no other items to disclose. 5 American Campus Communities, Inc. and Subsidiaries Pro Forma Condensed Consolidated Financial Statements (Unaudited) The following unaudited pro forma condensed consolidated balance sheet of American Campus Communities, Inc. and subsidiaries (“the Company”) as of June 30, 2012 has been prepared as if all of the 2012 acquisitions, the Company’s July 2012 equity offering and subsequent pay down of the Company’s unsecured revolving credit facility with a portion of the offering proceeds, had been completed on June 30, 2012.The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2011 and for the six months ended June 30, 2012, are presented as if all of the 2011 and 2012 acquisitions, the Company’s July 2012 equity offering and subsequent pay down of the Company’s unsecured revolving credit facility with a portion of the offering proceeds, had been completed on January 1, 2011. These pro forma condensed consolidated financial statements should be read in conjunction with (a) the Company’s 2011 Annual Report on Form 10-K and (b) the Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2012. The pro forma condensed consolidated financial statements are unaudited and do not purport to represent what the Company’s financial position or results of operations would have been assuming the completion of the acquisition of the Campus Acquisitions Portfolio had occurred on June 30, 2012 or January 1, 2011, nor do they purport to project the financial position or results of operations of the Company at any future date or for any future period.In addition, the pro forma condensed consolidated balance sheet includes pro forma allocations of the purchase price of the Campus acquisitions Portfolio based upon preliminary estimates of the fair value of the assets and liabilities acquired in connection with the acquisition.As of June 30, 2012, the allocation of the purchase price of the Campus Acquisitions Portfolio is preliminary pending the receipt of information necessary to complete the valuation of certain tangible and intangible assets and liabilities. In the opinion of management, all adjustments necessary to reflect the effects of the transaction described above have been included in the pro forma condensed consolidated financial statements. 6 American Campus Communities, Inc. and Subsidiaries Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2012 (unaudited, dollars in thousands) American Campus Communities, Inc. and Subsidiaries Historical Completed Transactions (A) Campus Acquisitions Portfolio Pro Forma Adjustments American Campus Communities, Inc. and Subsidiaries Pro Forma Assets Investments in real estate, net $ $ $ (B) $ Cash and cash equivalents ) (C) Restricted cash - (D) Student contracts receivable, net - - Other assets ) (E) Total assets $ Liability and stockholders’ equity Liabilities: Secured mortgage, construction and bond debt $ $
